The notices of withdrawal are treated as motions for voluntary
                  withdrawals. The motions are granted and this appeal and cross-appeal
                  are dismissed.
                             It is so ORDERED.




                                         Saitta



                  Gibboxis                                Pickering
                                                                   eieke.t(lip       J.




                  cc: Hon. Kerry Louise Earley, District Judge
                       Goodman Law Group
                       Attorney General/Transportation Division/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce                                      2